Citation Nr: 0638676	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the RO (Travel Board) in May 2005.  


FINDING OF FACT

The veteran's low back injury in service was acute and 
transitory and any current low back disability is unrelated 
to his period of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during the veteran's period of active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

November 2003 and January 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The January 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against this claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  

At the Travel Board hearing the veteran testified regarding 
private treatment received since service.  The Board remanded 
the claim, in part, for additional efforts to obtain these 
records.  In January 2006, the veteran was requested to 
forward any additional evidence in his possession.  He was 
also provided with blank written authorizations and requested 
to fill them out and return them so that treatment records 
could be obtained from the identified caregivers.  To date, 
no response has been received from the veteran.  

The VCAA only requires that VA obtain records that are 
adequately identified by a claimant and which the claimant 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002).  
In the absence of a response from the veteran, VA has no 
further obligation to seek records he has identified.  No 
other relevant records have been identified.  

The veteran was also afforded a VA examination.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveals that he was 
involved in an automobile accident in December 1966 and that 
he had pains in his back and right side.  There was muscle 
tenderness.  

At the time of the veteran's February 1967 service separation 
examination, normal findings were reported for the spine and 
lower extremities.  On his service separation report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had bone, joint, or other 
deformity; arthritis or rheumatism; lameness; neuritis; or 
paralysis.  

The record does not contain any complaints or findings of a 
low back disorder in the years immediately following service.  

In a December 2003 statement in support of claim, the veteran 
indicated that he had been involved in a truck accident while 
in service.  He noted that a 3/4 ton truck had overturned.  

At the time of his May 2005 hearing, the veteran testified 
that he had been stationed in Germany in 1966 when he was 
ordered to pick up some vehicles.  He noted that there was 
snow and ice on the ground, hit a slick spot and rolled down 
an embankment.  The truck tumbled over when going down the 
embankment.  He reported that he had been given pills for 
several days, and when he came home he was prescribed more 
pills.  

He further testified that he had had back pain ever since the 
accident.  He testified that it had become progressively 
worse over time.  The veteran indicated that he received 
treatment several months after getting out of service.  He 
stated that those records should be available.  He reported 
that he saw Dr. Gerthie off and on following service.  The 
veteran indicated that he started seeing Dr. Gerthie in 1967.  
He also noted seeing several physicians subsequent to that 
time for his back.  

In January 2006, the Board remanded this matter for further 
development, to include a VA examination and to obtain 
treatment records from the physicians identified by the 
veteran at the time of his hearing.  

In April 2006, the veteran was afforded a VA examination.  
The examiner indicated that he had reviewed the veteran's 
claims folder.  The examiner observed that the veteran had 
been involved in an automobile accident in December 1966 and 
been treated for his lower back.  He had been given light 
duty for one week.  There were no other symptoms of treatment 
for the low back while in service.  At his separation from 
service, the veteran was not found to have any residuals.  

The veteran reported having had some low back pain for the 
past twelve years, which he treated with Aleve.  He indicated 
that he had been seeing a chiropractor for the past few years 
but that they could find nothing wrong with him.  The 
examiner noted that he could not find any reports from 
treating physicians in the folder.  

The veteran reported current symptoms.  On examination, the 
examiner noted limitation of motion and neurologic symptoms.  
The doctor opined that "most of this is probably due to his 
age and stress rather than to a neurologic disorder.  
The diagnosis was lumbosacral strain.  The examiner concluded 
that the veteran's current back condition was not incurred in 
or aggravated by service.  

Of the three requirements for service connection, two are 
clearly satisfied.  The service medical records document an 
injury and the veteran's testimony is to the same effect.  
The VA examination provided a diagnosis of a current back 
disability.

The remaining requirement is a showing that there is a link 
between the current back disability and the injury in 
service.

The veteran has provided some evidence of the link, by 
testifying that his back had been painful ever since the 
accident.  His testimony must, however, be weighed against 
his indications at the time of separation from service that 
he was having no symptoms, and his statement to the VA 
examiner that he had been experiencing back pain only for the 
past ten to twelve years.

More importantly, while the veteran is competent to report a 
continuity of symptomatology, a competent medical opinion 
would be needed to link a current disability to service.  
Caluza v. Brown; see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (lay persons are not competent to provide opinions 
as to medical causation).  

The only competent medical opinion in this case is that of 
the VA examiner.  That opinion is against a link between a 
current back disability and service.

The preponderance of the evidence is against the claim.  
Reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for a low back disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


